News Release No. 08-164 September 15, 2008 Disclosure Clarification (Vancouver/Johannesburg) Platinum Group Metals Ltd. (“Platinum Group”) (PTM-TSX; PLG-AMEX) is issuing the following press release to clarify our disclosure in today’s earlier release. It was reported that a new exploration joint venture has been created adjoining the Xstrata plc’s Eland Platinum Project area at the eastern end of the prolific Western Bushveld Complex in South Africa. It was further reported that Platinum Group has been granted an 8.290 square kilometre mineral rights position by filing prospecting permit applications with the Department of Minerals and Energy. A further 2.772 square kilometers was reported as applied for and pending review and approval.The square kilometres referred should have been reported as 82.90 square kilometers and 27.72 square kilometres respectively. On behalf of the Board of Platinum Group Metals Ltd. "Frank Hallam" Director &
